— Appeal by the defen*697dant from a judgment of the Supreme Court, Kings County (Holdman, J.), rendered June 14, 2007, convicting him of attempted grand larceny in the third degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s assertion that the trial court erred in denying his Batson challenge (see Batson v Kentucky, 476 US 79 [1986]) is unpreserved for appellate review and, in any event, is without merit. The prosecutor’s race-neutral explanations for using a peremptory challenge against a prospective black juror are supported by the record, and the defendant “failed to carry his ultimate burden of demonstrating discrimination by showing that these reasons were pretextual” (People v Thompson, 45 AD3d 876, 877 [2007]).
Additionally, the defendant’s contention that the prosecutor made inappropriate remarks during summation is unpreserved for appellate review, as the defendant failed to object during the trial (see People v Robbins, 48 AD3d 711 [2008]). In any event, the comments complained of fall within “the broad bounds of rhetorical comment permissible in closing arguments” (People v Stewart, 51 AD3d 826, 827 [2008]).
The defendant’s remaining contention is unpreserved for appellate review (see People v Tucker, 55 NY2d 1, 9 [1981]; People v Giuca, 58 AD3d 750 [2009]) and, in any event, is without merit (see People v Canty, 60 NY2d 830, 831-832 [1983]). Fisher, J.P., Covello, Angiolillo and Leventhal, JJ., concur.